Citation Nr: 0945058	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  04-36 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ankle and foot 
pain.

2.  Entitlement to service connection for an unspecified leg 
disorder.

3.  Entitlement to service connection for a disorder of the 
cervical spine, to include rheumatoid arthritis.

4.  Entitlement to service connection for a disorder of the 
lower back, to include rheumatoid arthritis.

5.  Entitlement to service connection for a disorder of the 
bilateral shoulders to include rheumatoid arthritis.

6.  Entitlement to service connection for a disorder of the 
bilateral hips, to include rheumatoid arthritis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from June 1966 through March 
1969.  He has denied that he had any reserve service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The appeal was 
Remanded in October 2007.

The Board finds that the issues on appeal are more accurately 
stated as noted on the title page of this decision.  In 
particular, the Veteran did not limit his claim for the 
disorders of certain joints to rheumatoid arthritis of those 
joints; rather, the Veteran discussed rheumatoid arthritis 
only after the RO notified him that denials of service 
connection for the claimed joints were limited to denial of 
service connection for rheumatoid arthritis of those joints.

The claims for service connection for an unspecified leg 
disorder, a cervical spine disorder, a disorder of the lower 
back, and a disorder of the bilateral shoulders, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Resolving any reasonable doubt in the Veteran's favor, 
the medical evidence establishes that the Veteran's current 
left foot and left ankle pain are manifestations of Charcot 
changes due to or secondary to service-connected peripheral 
neuropathy.

2.  The clinical evidence establishes that the Veteran did 
not manifest a chronic hip disorder of either hip in service, 
or within one year following his March 1969 service 
discharge, that no hip disorder was chronic and continuous 
following service, and that current hip disorders are not 
related to a motor vehicle accident the Veteran sustained in 
service.  

 
CONCLUSIONS OF LAW

1.  Service connection for Charcot changes, left foot and 
left ankle, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for service connection for a bilateral hip 
disorder, or a left hip disorder, or a right hip disorder, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for the claimed disorders.  Before assessing the 
merits of the appeal, VA's duties to the claimant must be 
examined.  



VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Duty to notify

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

The Veteran received notice of the criteria for service 
connection and notice of VA's duties to him in a letter 
issued in March 2002, prior to the initial unfavorable 
decision in this case.  Another letter which provided notice 
of each criterion for service connection and the types of 
evidence which would be relevant to substantiate claims for 
service connection was issued in September 2003.  After the 
Board's October 2007 Remand, another notice of the criteria 
for service connection and of VA's duties to the claimant was 
issued in November 2007.  Additionally, notice of the 
criteria for assigning a disability rating and for assigning 
an effective date for an increased rating, as is now required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006), was 
provided in the November 2007 notice to the Veteran.  
Thereafter, the claims addressed in this appeal were 
readjudicated.  

To the extent that there was any defect in the timing or 
content of any notice to the Veteran, the Veteran has not 
raised any claim that he was prejudiced by any such defect.  
There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes 
that the Veteran has had a full and fair opportunity to 
participate in the adjudication of the claims addressed in 
this decision.  The Board finds, as a matter of fact, that no 
defect in the timing or content of notice resulted in 
prejudice to the Veteran.  These appeals may be adjudicated 
without further notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims file.  

VA clinical records have been obtained.  Private clinical 
records identified by the Veteran have been obtained.  The 
Veteran has not indicated that has sought Social Security 
Administration benfits of any type, nor does the record 
indicate that he has applied for or receives any benfits 
other than Veterans' benefits.  As the Veteran has not 
identified any other available records, and the record does 
not indicate that any additional records are available, the 
duty to assist the Veteran to develop the evidence has been 
met.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Claims for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Appellant presently has the same condition.  There is 
a presumption, under 38 U.S.C.A. § 1101, that arthritis 
manifested within one year following a Veteran's service 
discharge is service-connected.  However, such presumptions 
are only available if a Veteran served more than 90 days.  
38 U.S.C.A. § 1112.  As the Appellant in this case served 
less than 90 days, no presumption of service connection is 
applicable in this case.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (Veteran competent to describe dry, 
itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 
(1994) (lay testimony that Veteran suffered a particular 
illness (bronchial asthma) was not competent evidence because 
matter required medical expertise); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible").  In each case, the Board 
must apply a two-step analysis, and first determine whether 
the claimed disorder is the type of injury or disease for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of 
record, including evidence such as any in-service record 
documenting the injury or disease. 

1.  Claim for service connection for left ankle and foot pain

The Veteran contends that he is entitled to service 
connection for left ankle and foot pain.  Pain does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

Service connection is currently in effect for diabetes 
mellitus, type II, rated as 20 percent disabling; peripheral 
neuropathy, right upper extremity, rated as 10 percent 
disabling; peripheral neuropathy, right lower extremity, 
rated as 10 percent disabling; peripheral neuropathy, left 
upper extremity, rated as 10 percent disabling; and 
peripheral neuropathy, left lower extremity, rated as 10 
percent disabling;

In this case, the examiner who conducted June 2009 VA 
examination opined that the left ankle and foot pain the 
Veteran described was due to Charcot changes in the left foot 
and ankle.  Thus, the examiner has assigned a diagnosis for 
the pathology underlying the Veteran's complaints of left 
ankle and foot pain.  The examiner further stated that 
Charcot changes of the left foot and ankle were due to the 
Veteran's service-connected peripheral neuropathy and 
diabetes mellitus.  

When disability is proximately due to or the result of a 
service-connected disease or injury, that disability shall be 
service connected.   38 C.F.R. § 3.310.   Thus, service 
connection is in order for Charcot changes, left foot and 
ankle.  Since service connection has been granted for left 
foot and ankle pain, to the extent that such pain results 
from Charcot changes, the claim for service connection for 
left ankle and foot pain has been granted.  No further 
discussion of VA's duties to notify and assist the Veteran 
with respect to the claim is required, since the claim has 
been granted, and further action to comply with the duty to 
notify or assist the Veteran rather than to grant the claim 
at this time would be adverse to the Veteran's interests.  
The claim for service connection for Charcot changes, left 
foot and ankle, may be granted.

2.  Claim for service connection for a bilateral hip disorder

The Veteran's service treatment records do not reflect that 
he complained of a hip disorder to that a hip disorder was 
diagnosed during the Veteran's service.  The service 
treatment records document that the Veteran was involved in 
an automobile accident in February 1967, and required 
stitched in several places, including the hip and thigh.  The 
service treatment records do not identify which hip or thigh 
required sutures, how many sutures were required, or what the 
severity was of the injury which required the sutures.  

Private hospitalization records dated in April 1985 reflect 
that a bone scan of the lumbar spine disclosed some increased 
uptake over the right acetabulum.  There were apparent cystic 
changes.  Additonal radiologic examination disclosed 
flattening of the femoral heads bilaterally.  April 1985 
treatment records reflect that the Veteran was being treated 
for inflammatory arthritis.  He had a fever of unknown 
etiology.  He reported a history of arthritis-type 
manifestations beginning three to fours years earlier.  He 
also reported having a fever of unknown origin about a year 
earlier.  The records reflect that the Veteran was a welder, 
and performed a great deal of heavy lifting.  The assigned 
diagnosis was seronegative rheumatoid arthritis.

In November 1994, the Veteran provided a history of having 
had arthritis for "a long time" and the Veteran stated he 
had been under the treatment of Dr. R. for arthritis for 10 
years.  There was some decreased of range of motion of the 
hips.  A diagnosis of rheumatoid arthritis was identified as 
the "most likely" diagnosis.  In May 1995, the Veteran 
complained of left hip pain.  The assigned diagnosis was 
myofacial pain syndrome.  VA outpatient treatment records 
dated in January 2002 reflect that the Veteran attributed 
left foot pain to a motor vehicle accident he sustained 
"many years ago."  No complaints of right or left hip pain 
or hip injury related to that accident were noted.  

By a statement dated in August 2003, the Veteran indicated 
that he was hospitalized at the Naval Hospital, Jacksonville, 
Florida, for one week following an automobile accident for 
disorders including "rheumatic arthritis, bilateral hips."  
In October 2003, the Veteran indicated that he suspected some 
of his service treatment records were missing.  He requested 
that records of his VA treatment at the Jacksonville, Florida 
VA medical center proximate to his service discharge be 
obtained.  These records were requested, but the Jacksonville 
VA Medical Center indicated that there were no records of 
treatment of the Veteran during the period from 1970 to 1972.  

The Veteran also requested VA examination specifically to 
determine whether the injuries sustained in the 1967 
automobile accident were related to his current hip 
disorders.  The examiner who conducted June 2009 VA 
examination discussed review of clinical records in detail.  
The examiner noted that the Veteran had undergone left hip 
arthroplasty.  

The examiner provided an opinion that the Veteran's left hip 
disorder, status post arthroplasty, and right hip disorder 
were caused by a combination of degenerative arthritis and 
burned-out seronegative rheumatoid arthritis and were not 
caused by any condition which could be objectively documented 
as being caused by or worsened by military service, and were 
"particularly not caused" by a motor vehicle accident the 
Veteran sustained while in military service.  The Board 
recognizes that the opinion was expressed in somewhat awkward 
phraseology, with the word "objectionably" being apparently 
substituted for the work "objectively."  However, the Board 
finds that the opinion may be fairly interpreted as 
unfavorable to the claim.

The examiner has provided a factually accurate and fully-
articulated opinion.  The examiner has discussed the 
Veteran's service treatment records, noting that the Veteran 
did not complain of hip pain in service after stitched were 
removed following the automobile accident in 1967.  The 
examiner noted that post-service clinical records document 
abnormality of the hips in 1985, many years after the 
Veteran's service discharge.  The Board notes that, by 1985, 
when more than 15 years had elapsed after the Veteran's March 
1969 service discharge.  

The examiner further noted that the Veteran was being treated 
for seronegative rheumatoid arthritis.  The Board further 
observes that the clinical records dated in 1985 refer to a 
relatively brief history of rheumatoid arthritis and joint 
pain, with manifestations beginning some three to four years 
earlier, that is, after 1980, or later, when more than 10 
years had already elapsed after the Veteran's service.  The 
Board also notes that the 1985 treatment records do not 
discuss the Veteran's military service or an automobile 
accident the Veteran sustained in service.  In contrast, the 
1985 clinical records discuss the Veteran's occupation as a 
welder.  As noted by the VA examiner in the June 2009 VA 
examination report, this occupation requires heavy lifting 
and strenuous labor.  

The VA examiner noted that there was no indication in the 
service treatment records or in post-service treatment 
records prior to 1985 that the Veteran had a hip disorder.  
The examination report is factually accurate and fully 
articulated, and provides a sound basis for the reasoning 
that supports the examiner's conclusion, with the examiner's 
conclusion being supported by his reasoning that there is no 
objective documentation that connects the Veteran's military 
service or a motor vehicle accident sustained in service to 
the development many years later of hip disorders.  

Because this conclusion is based on a thorough examination of 
the record and articulated bases, the medical opinion is of 
great probative value.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the articulated reasoning enables the Board 
to conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion).  Thus, the medical opinion provided support for the 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).

The Veteran stated, in essence, in his August 2003 and 
October 2003 communications, that he believed that the 
disorders for which he was seeking service connection were 
related to the automobile accident he sustained in service.  
The Veteran did not, however, allege in these statements that 
he had chronic and continuous hip pain in either hip 
following service.  Thus, there are no lay statements about 
chronicity or continuity in these statements.  The Board 
further notes that the post-service clinical records in 1985 
and 1994 do not reflect that the Veteran provided a history 
of chronic or continuous right or left hip pain following 
service.  Since there is no lay evidence of chronicity or 
continuity of a hip disorder following service prior to 1985, 
the Board finds that the lay evidence does not support 
chronicity or continuity of a hip disorder.  

After considering all the evidence, including the Veteran's 
lay evidence, the post-service clinical records, and the VA 
medical opinion, the preponderance of the evidence is against 
the claim.  There is no reasonable doubt which may be 
resolved to warrant a more favorable determination.  The 
claim for service connection for a right or left hip disorder 
or a bilateral hip disorder must be denied.  


ORDER

Service connection for Charcot changes, left foot and left 
ankle, is granted; the appeal is granted to this extent only.

The appeal for service connection for a right hip disorder, a 
left hip disorder, or a bilateral hip disorder, to include 
rheumatoid arthritis, is denied.


REMAND

In the October 2007 Remand, the Board directed that 
development be undertaken to determine whether the Veteran 
served in a reserve component after his March 1969 separation 
from active service.  The Veteran has clarified that he did 
not enlist in a reserve component, although he did undergo 
examination in 1976 to determine whether he was medically 
qualified for reserve enlistment.  The Veteran should be 
afforded an opportunity to identify or submit any additional 
evidence with regard to reserve service, but, unless the 
Veteran provides evidence or information indicating that the 
information provided following the prior Remand is not 
accurate, no further development regarding reserve component 
service is required.  

The claims file reflects that diagnoses of several disorders 
which could constitute and "unspecified leg disorder" have 
been assigned.  In particular, an open ulceration, left lower 
leg, was noted in February 2004, and other non-healing ulcers 
were noted prior to that time.  Knee disorders have been 
noted.  Atrophy of the muscles of the legs has been noted.  
The Veteran has complained of calf pain.  The Veteran should 
be asked to clarify the nature of the unspecified leg 
disorder for which he seeks service connection before final 
adjudication of the claim is completed.

There are inconsistencies in the report of June 2009 VA 
examination.  At page 1, the examination report states that 
the Veteran sustained a cerebral concussion in a 1967 motor, 
and the examiner discusses the fact that cervical spine x-
rays were conducted.  However, at page 8, the examiner notes 
that the Veteran "had no trauma" to the cervical spine, 
thoracic spine, or lumbar spine that is "objectionably 
(sic)" documentable."  The factual discussion of the in-
service motor vehicle accident appears to conflict with the 
conclusion that there was no trauma to the spine.  The 
examiner should explain why cervical spine x-rays were 
required in service, if there was no trauma to the cervical 
spine or any other portion of the spine.  If the examiner 
meant that the accident did not result in objective findings 
or residuals to the spine, even though the Veteran sustained 
a concussion, the examiner should state the rationale for the 
conclusion more clearly.  

Additionally, the examiner concluded that seronegative 
spondyloarthropathy of the cervical spine was not caused by 
the Veteran's military service.  However, the Veteran did not 
limit the cervical spine disorder for which he is seeking 
service connection to seronegative spondyloarthropathy, nor 
did the examiner specifically state that this was the only 
diagnosis which could be assigned for a disorder of the 
cervical spine.  The examiner indicted that lumbarization of 
S1 was present prior to service, but was not worsened in 
service.  The examiner should assign a diagnosis for each 
disorder of the cervical spine, and for each disorder of the 
lumbar spine, and provide an opinion as to the likelihood, 
for each disorder, that the disorder was incurred as a result 
of the Veteran's service.  

As to the claim for service connection for a bilateral 
shoulder disorder, the VA examination report, at page 11, 
provides an opinion that the Veteran has degenerative 
arthritis of the shoulder "most likely caused by 
seronegative rheumatoid arthritis that objectively 
documentable as a service connected condition."  This 
sentence is difficult for the Board to interpret.  As 
written, the sentence appears to favor the Veteran's claim.  
The context suggests that a word is missing form the 
sentence, as the sentence has no verb.  The examiner who 
conducted the June 2009 VA examination should be asked to 
review this sentence, or a more specific opinion should be 
obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to more 
specifically identify the "unspecified 
leg disorder" for which he seeks service 
connection, so that the claim may be 
adequately developed and fairly 
adjudicated and so that an explanation of 
the adjudication may be issued.  Then the 
Veteran should be afforded VA examination 
as to the claimed disorder, to include 
obtaining an opinion as to whether it at 
least as likely as not (a 50 percent 
likelihood or greater) that the Veteran 
incurred the claimed leg disorder in 
service or as the result of the Veteran's 
military service, or any incident thereof, 
to include an automobile accident incurred 
in service?

2.  The RO should also obtain copies of 
current records of the Veteran's treatment 
at VA medical facilities from June 2009 to 
the present, and associate such records 
with the Veteran's claims folder.

3.  The Veteran should be afforded an 
opportunity the opportunity to submit or 
identify any records of non-VA treatment 
of a disorder for which the Veteran seeks 
service connection, or any other relevant 
private treatment record not yet 
associated with the claims files.

4.  The Veteran should be afforded the 
opportunity to submit or identify 
alternative records, that is, evidence 
other than clinical records, to include 
employment records, which might 
demonstrate that the Veteran had a 
disorder for which he seeks service 
connection proximate to his service 
discharge.   

5.  Thereafter, the examiner who conducted 
the June 2009 VA examination should be 
asked to provide an addendum to this 
opinion, if he is available.  In 
particular, the examiner should be asked 
to explain his statement that the Veteran 
had no trauma to the cervical spine, 
thoracic spine, or lumbar spine.  The 
examiner should also be asked to explain 
or provide the rationale for his statement 
that seronegative spondyloarthropathy of 
the cervical spine was not caused by the 
Veteran's military service, to include the 
residuals of a motor vehicle accident.  
Finally, the examiner should be asked to 
restate the opinion regarding whether it 
is at least as likely as not (a 50 percent 
likelihood) that the Veteran has a current 
shoulder disorder which is the result of 
or etiologically related to the Veteran's 
military service or any incident thereof, 
to include a motor vehicle accident.  

6.  If the examiner who conducted the June 
2009 VA examination is not available, then 
the Veteran should be afforded VA 
examinations.  The examiner should then 
provide the following opinions:

Is it at least as likely as not (a 50 
percent likelihood or greater) that the 
Veteran has a current disorder of the 
cervical spine, to include rheumatoid 
arthritis, which is the result of or 
etiologically related to the Veteran's 
military service, to include an automobile 
accident incurred in service?

Is it at least as likely as not (a 50 
percent likelihood or greater) that the 
Veteran has a current disorder of the 
lumbar spine, to include rheumatoid 
arthritis, which is the result of or 
etiologically related to the Veteran's 
military service, to include an automobile 
accident incurred in service?

Is it at least as likely as not (a 50 
percent likelihood or greater) that the 
Veteran has a current disorder of the 
shoulders, to include rheumatoid 
arthritis, which is the result of or 
etiologically related to the Veteran's 
military service, to include an automobile 
accident incurred in service?

7.  When all directed development has been 
conducted and the records associated with 
the claims files, readjudicate the claims 
on appeal.  If such action does not 
resolve the appeal, a supplemental 
statement of the case should be issued to 
the appellant and her representative.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


